PER CURIAM.
Torrence Allen challenges the circuit court’s denial of a habeas corpus petition in which Allen sought review of a decision of the Department of Corrections upholding certain disciplinary reports and revoking gain time. The trial court denied the petition because, as the trial court correctly observed, Allen did not allege he was entitled to immediate release, a prerequisite of a habeas corpus petition. We are nevertheless constrained to quash the order. A petition for writ of mandamus is the appropriate vehicle for review of a prison disciplinary proceeding. See, e.g, Woullard v. Bishop, 734 So.2d 1151, 1152 (Fla. 1st DCA 1999). The circuit court should have treated Allen’s petition for habeas corpus as a petition for writ mandamus, and if facially sufficient, should have required the Department of Corrections to show cause with regard to the allegations in the petition. See Ashley v. Moore, 767 So.2d 491 (Fla. 1st DCA 2000).
Order of Dismissal QUASHED, case REMANDED.
KAHN, WEBSTER and BROWNING, JJ., concur.